DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
The instant action is in response to papers filed 2/14/2021.
Claims 286 and 301 have been amended.
Claims 286, 301-302, 304-309 are pending and being examined.
Applicant’s election without traverse of group II, claims 286, 301-314 in the reply filed on 10/25/2021 is acknowledged.
The previous objection to the specification has been withdrawn in view of the substitute specification.  
The double patenting rejection has been withdrawn in view of the submission and approval of the terminal disclaimer.  
Priority
	The instant application was filed 05/25/2021 is a continuation of PCT/US2020/062791, filed 12/02/2020 and claims priority from provisional application 62943135, filed 12/03/2019 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 
Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (for example pages 229 and 230 of submission of 2/14/2022). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Response to Argument
This is a new ground of objection.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving group” with respect to captures in claim 301.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
The response traverses the claim interpretation in view of the amendment.  The amendment has raised new issues.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 301-302, 304-309 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976) (unless the means-plus-function language is itself unclear, a claim limitation written in means-plus- function language meets the definiteness requirement in 35 U.S.C. 112, second paragraph, so long as the specification meets the written description requirement in 35 U.S.C. 112, first paragraph). In Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008), the court stated:
Enablement of a device requires only the disclosure of sufficient information so that a person of ordinary skill in the art could make and use the device. A section 112[(f) or pre-AIA ] paragraph 6 disclosure, however, serves the very different purpose of limiting the scope of the claim to the particular structure disclosed, together with equivalents. … For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way 
Thus, claims lack adequate written description as the specification does not provide written description for claim 301, “ (ii) the first receiving group is coupled to the first solid surface and captures the first presenting group; (iii) the second receiving group is coupled to the second solid surface and captures the second presenting group.”  In view of the specification it is unclear if “receiving group” relates to how the receiving group captures,  how the receiving group relates to the solid support or another aspect of the  system.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 286, 301-302, 304-309 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 301 recites, (“ID”), (“target ID”), (“second target ID”), and (“sample ID”).  The metes and bounds are unclear as to what is required of the information in parenthesis and quotations.  It is unclear if they are limitations of the claims or preferred embodiments.
Claim 301  element “(ii) the first receiving group is coupled to the first solid surface and  captures the first presenting group; (iii) the second receiving group is coupled to the second solid surface and captures the second presenting group”  of claim 301 is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
Response to Arguments
The response traverses the rejection asserting the amendment to provide more limitations in parenthesis and quotation marks addresses the issue.  This argument has been thoroughly reviewed but is not considered persuasive as the claims still provide information in parenthesis and quotation markers and it is unclear if these are limitations of the claims or preferred embodiments.  
The response further traverses the rejection with respect to means plus function.  However, the amendment has raised new issues.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 286, 301-302, 304-309 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darmanis (PLOS One (2011) volume 6, e25583) (IDS), Nong (Nature Protocols (2013) volume 8, pages 1234-1248) Wan (PLOS one (2018) volume 13, e0191987), Soldo (US20180292394).
The prior art as exemplified below demonstrates proximity ligation of DNA attached to antibodies with ligation was known for the detection of analytes in a sample by next generation sequencing.  Further the use of DNA tags attached to antibodies to identify the analyte being detected was known in the art.  The use of a first solid support and second solid support to purify analytes by washing for removal contaminants and background were known.  Further the use of samples IDs as part of labels were known. Further the use of polyA-polyT complexes and streptavidin-biotin were known for the 
Darmanis teaches a method of detecting proteins by proximity ligation and next generation sequencing (title, abstract).  Darmanis teaches antibodies were attached to oligonucleotides via the 5’ or 3’ end or attached to paramagnetic beads for SP-PLA (page 2, 1st column, last paragraph).  Darmanis teaches, “We recently developed a solid-phase version of PLA (SP-PLA). In this assay, an antibody immobilized on a solid support acts as a capture reagent for localized enrichment of the antigen from a complex mixture of proteins, such as serum or plasma [19]. After washes, a pair of PLA probes is added followed by washes and ligation of oligonucleotides brought in proximity. The solid support allows washes to remove excess PLA probes and other molecules that could interfere with detection of the protein of interest. The unique requirement that each targeted protein is recognized via three binding events in order to be recorded provides exceptional specificity of detection compared to single-binder or sandwich assays. This, in combination with the use of PCR amplification to detect signals, allows for high specificity and sensitivity of detection, and a broad dynamic range for protein quantification.” (page 2, 1st column, 2nd paragraph).
Darmanis teaches, “Pools of microparticles, each coated with one of the antibodies, are mixed with the sample (I). After washes, pairs of PLA probes directed against each of the proteins are incubated with the microparticles (II), followed by washes and ligation of the attached DNA strands (III). Ligated molecules are first amplified with primers directed against sequences present on all ligated DNA molecules (IV). This universal pre-amplification is then followed by preparation of the reporter 
Darmanis teaches the use of different PLA tags for use with different antibodies with 3’ and 5’ overhangs (supplementary figure 1). Darmanis teaches the use of streptavidin-biotin to attach antibodies to beads.(solid support preparation).
Darmanis teaches the use of sample tags in addition to target tags to allow pooling (supplementary figure 3, page 4 1st column).  
Darmanis teaches detection of proteins by amplification and next generations sequencing (page 4, 1st column).
Nong teaches method of solid phase proximity ligation of individual or protein through PCR or sequencing (tittle).  Nong teaches detection and overview of spPLA (figures 1 and 2). Nong provides guidance on experimental design  including affinity reagents, sample types, detection of ligation products  design of oligonucleotides including a sample tag, PLA probe conjugations, etc. (pages 1234-12389)
Darmanis  and Nong do not specifically teach the use of a first surface (paramagnetic beads) or a second surface (paramagnetic beads) and use of poly-T/polyA hybridization and biotin/streptavidin to bind to the paramagnetic beads.
However, Wan teaches methods of detection biomarkers in serum by use of pre-purification using photocleavable antibodies to overcome the matrix effect.  Wan teaches, “A major limitation of most multiplex assays, such as those based on the Luminex® xMAP® system, is the well-known “matrix effect” [18–25]. This effect is caused by the presence of non-target constituents in blood such as proteins, 
Soldo teaches, “capture moieties (streptavidin, neutravidin, avidin, polyA, polyDT, aptamers, antibodies, Fab, F(ab')2, antibody fragments, recombinant proteins, enzymes, proteins, biomolecules, polymers.” (page 18, 2nd column #7).
Soldo teaches, “[0116] A method of measuring the amount, mass, molarity, concentration, or yield of targeted biomarker captured and enriched by the microparticulate binding surface whereby the biomarker is eluted, disassociated or freed from the microparticulate binding surface by disrupting the binding interaction using elution strategies such as pH (e.g. increased pH with a base such as sodium bicarbonate, decreased pH with an acids such as acetic acid, trichloroacetic acid, sulfosalicylic acid, HCl, formic acid, and common pH elution buffers such as 100 mM glycine.HCl, pH 2.5, 3.0, 100 mM citric acid, pH 3.0, 50, 100 mM triethylamine or 
Therefore it would have been prima facie obvious toe one of ordinary skill in the art prior to the effective filing date of the claims to isolate a biomarker in two or more samples by use of an immunocomplex  to paramagnetic beads with a first target specific ID via a polyA-polyT capture, wash, release the immunocomplex via heating or ionic strength, recapture with a second antibody to paramagnetic beads via biotin-streptavidin with a second target specific ID and sample ID, wash, generate a reporter by proximity ligation, pool samples and detect via reporter by next generation sequencing.  The artisan would be motivated as Wan teaches the capture and recapture of protein biomarkers decreases matrix effect and background.  The artisan would be motivated to use polyT-polyA and streptavidin-biotin as Soldo teaches they are known capture 
With regards to claim 302, Nong teaches the affinity reagents should be capable of recognizing non-overlapping epitopes (affinity reagents).  
With regards to claim 304, Darmanis  and Nong teachings of MPLA with target specific IDs renders this obvious.
With regards to claim 305, Soldo teaches, “[0116] A method of measuring the amount, mass, molarity, concentration, or yield of targeted biomarker captured and enriched by the microparticulate binding surface whereby the biomarker is eluted, disassociated or freed from the microparticulate binding surface by disrupting the binding interaction using elution strategies such as pH (e.g. increased pH with a base such as sodium bicarbonate, decreased pH with an acids such as acetic acid, trichloroacetic acid, sulfosalicylic acid, HCl, formic acid, and common pH elution buffers such as 100 mM glycine.HCl, pH 2.5, 3.0, 100 mM citric acid, pH 3.0, 50, 100 mM triethylamine or triethanolamine, pH 11.5, 150 mM ammonium hydroxide, pH 10.5), a displacer or displacing agent, competitive elution (e.g. >0.1M counter ligand or analog), ionic strength and/or chaotropic effects (e.g. NaCl, KCl, 3.5, 4.0M magnesium chloride pH 7.0 in 10 mM Tris, 5M lithium chloride in 10mM phosphate buffer pH 7.2, 2.5M sodium iodide pH 7.5, 0.2, 3.0M sodium thiocyanate), surfactant, detergent, a concentrated inorganic salt, denaturing (e.g. 2, 6M guanidine.HCl, 2, 8M urea, 1% deoxycholate, 1% SDS), an organic solvent (e.g. alcohol, chloroform, ethanol, methanol, acetonitrile, hexane, DMSO, 10% dioxane, 50% ethylene glycol pH 8, 11.5 
.With regards to claim 306-307, Soldo teaches polyA and polyT as capture reagents. (page 18, 2nd column #7). Darmanis and Nong teach streptavidin –biotin.
With regards to claim 308, Darmanis teaches the use of different PLA tags for use with different antibodies with 3’ and 5’ overhangs (supplementary figure 1).
With regards to claim 309, Nong and Darmanis teach the use of paramagnetic beads.
Response to Arguments
The response begins traversing the rejection by disagree with the examiner’s characterization of the art.  This is noted.
The response continues by  providing the representatives of the legal standard of obviousness.
The response traverses the rejection asserting, “1) Darmanis, Nong, Wan and Soldo, whether taken alone or in any combination, do not teach, suggest, or provide a reason to arrive at the claimed assay methods for detecting an analyte which comprise, inter alia, formation of an immunocomplex, capture of the immunocomplex through a first binder, followed by release and recapture of the immunocomplex through a second binder;  2) Darmanis and Nong teach away from the claimed assay methods; and 3) the claimed assay methods exhibit unexpected sensitivity.”  This argument has been 
The response on page 10 and 11  reproduce the two independent claims which is noted.  The response on page 12 provides a reproduction of figure 4A from the application this is noted, but the claims are not limited to the teachings of figure 4A.  The response on page 12 asserts that nucleic acid hybridization as the capture release has several advantages.  This argument has been thoroughly reviewed but is not considered persuasive as the art teaches capture and release and the use of Poly A and  PolyT.  Further Wan teaches the capture and recapture of protein biomarkers decreases matrix effect and background.
The response continues by noting that Darmanis teach immobilization on a solid support but does not teach capture and release.  This argument has been thoroughly reviewed but is not considered persuasive as Darmanis is not an anticipatory rejection.  Thus, applicant is arguing the limitations individually.
The response continues by asserting that Darmanis teaches the use of three antibodies and does not teach capture and release thus the artisan would not be motivated to modify Darmanis.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 
The response continues providing arguments with respect to Darmanis providing to teaching, suggestion or motivation.  This argument has been thoroughly reviewed but is not considered persuasive as Wan teaches the capture and recapture of protein biomarkers decreases matrix effect and background. Thus, this is motivation.  
The response continues traversing the rejection with respect to Nong, by arguing the teachings of Nong individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further the arguments are not persuasive for the reasons of record with respect to Darmanis.  
The response continues by arguing the teachings of Wan are not related to the two immunocomplexes of the claims and the art of Nong and Darmanis.  The response continues by stating, “an teaches a complex made up of anti-IgE antibody bound directly to serum IgE, the serum biomarker. See, e.g., Fig 2. of Wan”  This argument has been thoroughly reviewed but is not considered persuasive as the response appears in the cited part to concede Wan teaches isolation of an immunocomplex by use antibodies to biomarkers for attachment to a solid support.  The response asserts it is non-analogous art not pertinent to the problem applicant is addressing , this argument is confusing as instant claims are to detection of an analyte by use of two antibody 
The response continues by arguing that Soldo does not teach all the limitations of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as the instant rejection is an obviousness rejection and thus Soldo is not relied upon to teach all the limitations of the claims.
The response continues by arguing paragraph 00726-00731 demonstrate the claimed method has an unexpected resulted of detecting in the attomole range.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of the cited paragraphs are limited to detection of specific cytokine and not any analyte encompassed by the claims are require additional specific reagents and steps that are not explicit in the claim.  Thus, the teachings of the specification are not commensurate in scope with respect to the breadth of the claim.
Summary
No claims are allowed
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634